*732The plaintiff wife and the defendant husband were married for approximately 20 years, during which time the defendant was employed as a medical doctor and the plaintiff worked only sporadically. At the time the divorce was granted, the plaintiff was approximately 46 years old, in good health, and well educated, but had little marketable work experience. Given these factors, we agree with the court’s finding that the plaintiff is capable of becoming self-supporting, but is not yet readily employable (see, Sperling v Sperling, 165 AD2d 338). We further find that the duration and amount of maintenance were proper (see, Sperling v Sperling, supra; Reingold v Reingold, 143 AD2d 126).
The defendant’s remaining contentions are either without merit or not properly reviewable on appeal (see, CPLR 5501 [a]). Miller, J. P., Joy, Altman and Friedmann, JJ., concur.